 

Exhibit 10.01

 

AMENDMENT, WAIVER AND EXCHANGE AGREEMENT

 

This Amendment, Waiver and Exchange Agreement (the “Agreement”), dated as of
September 30, 2014, is by and between WPCS International Incorporated, a
Delaware corporation with offices located at 521 Railroad Avenue, Suisun City,
California 94585 (the “Company”), and the holder identified on the signature
page hereto (“Holder”).

 

RECITALS

 

A.               Prior to the date hereof, the Company has issued to the Holder
(i) a senior secured convertible note with such aggregate outstanding principal
as set forth on the signature page of the Holder attached hereto (as amended,
modified, waived or exchanged prior to the date hereof, the “Existing Note”),
which Existing Note is convertible into shares of the Company’s common stock,
$0.0001 par value per share (the “Common Stock”), in accordance with the terms
of the Existing Note and (ii) a warrant (as amended, modified, waived or
exchanged prior to the date hereof, the “First Warrant”) to purchase such number
of shares of Common Stock as set forth on the signature page of the Holder
attached hereto (without regard to any limitations on exercise set forth
therein)(the “First Warrant Shares”), in each case, pursuant to a Securities
Purchase Agreement, dated as of December 4, 2012 (as amended, modified or waived
prior to the date hereof, the “First Securities Purchase Agreement”) to the
Holder and certain other investors signatory thereto.

 

B.             In addition, prior to the date hereof, the Company has issued to
the Holder (i) such aggregate number of shares of Series E Preferred Stock of
the Company as set forth on the signature page of the Holder attached hereto (as
amended, modified, waived or exchanged prior to the date hereof, the “Existing
Preferred Shares”), which Existing Preferred Shares are convertible into shares
of Common Stock (as converted, collectively, the “Conversion Shares”), in
accordance with the terms of the Certificate of Designations, Preferences and
Rights of Series E Preferred Stock of the Company (as amended, modified or
waived prior to the date hereof, the “Series E Certificate of Designations”) and
(ii) a warrant (as amended, modified, waived or exchanged prior to the date
hereof, the “Second Warrant”, and together with the First Warrant, the “Existing
Warrants”) to purchase such number of shares of Common Stock as set forth on the
signature page of the Holder attached hereto (without regard to any limitations
on exercise set forth therein)(the “Second Warrant Shares”), in each case,
pursuant to a Securities Purchase Agreement, dated as of December 17, 2013 (as
amended, modified or waived prior to the date hereof, the “Second Securities
Purchase Agreement”) to the Holder and certain other investors signatory
thereto. The Existing Note, the Existing Preferred Shares and the Existing
Warrants are collectively referred to herein as the “Existing Securities”.
Capitalized terms not defined herein shall have the meanings set forth in the
Second Securities Purchase Agreement as amended hereby.

 

C.             The Company has authorized (i) a new series of preferred stock
designated as Series F Convertible Preferred Stock (the “Series F Preferred
Stock”), the rights, preferences and other terms and provisions of which are set
forth in the Certificate of Designations, Preferences and Rights of Series F
Preferred Stock, in the form attached hereto as Exhibit A-1 (the “Series F
Certificate of Designations”), which Series F Preferred Stock shall be
convertible into shares of the Company’s Common Stock (as defined below), in
accordance with the terms of the Series F Certificate of Designations and (ii) a
new series of preferred stock designated as Series G Convertible Preferred Stock
(the “Series G Preferred Stock”), the rights, preferences and other terms and
provisions of which are set forth in the Certificate of Designations,
Preferences and Rights of Series G Preferred Stock, in the form attached hereto
as Exhibit A-2 (the “Series G Certificate of Designations”), which Series G
Preferred Stock shall be convertible into shares of the Company’s Common Stock
(as defined below), in accordance with the terms of the Series G Certificate of
Designations.

 



 

 

 

D.             The Company and the Holder desire to enter into this Agreement,
pursuant to which, among other things (i) the Company and the Holder shall
exchange the Existing Note for such aggregate number of shares of Series F
Preferred Stock as set forth on the signature page of the Holder (the “Series F
Preferred Shares”, and as converted, the “Series F Conversion Shares”), (ii) the
Company shall exchange the Existing Preferred Shares for (x) a promissory note
in the form attached hereto as Exhibit B, with such aggregate principal amount
as set forth on the signature page of the Holder (the “Exchanged Note”) and (y)
such aggregate number of shares of Series G Preferred Stock as set forth on the
signature page of the Holder (the “Initial Series G Preferred Shares”) and (iii)
the Company shall exchange the Existing Warrants for such aggregate number of
shares of Series G Preferred Stock as set forth on the signature page of the
Holder (the “Additional Series G Preferred Shares”, and together with the
Initial Series G Preferred Shares, the “Series G Preferred Shares”, and such
Series G Preferred Shares as converted, the “Series G Conversion Shares”. The
Series F Preferred Shares and the Series G Preferred Shares are collectively
referred to herein as the “Exchanged Preferred Shares”, the Series F Conversion
Shares and the Series G Conversion Shares are collectively referred to herein as
the “Exchanged Conversion Shares” and the Exchanged Preferred Shares, the
Exchanged Conversion Shares and the Exchanged Note are collectively referred to
herein as the “Exchanged Securities”.

 

E.             The Existing Securities will be exchanged for the Exchanged
Securities in an exchange made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act.

 

AGREEMENT

 

1.             Exchange. On the Closing Date (as defined below), the Holder
shall, and the Company shall, pursuant to Section 3(a)(9) of the Securities Act,
exchange (a) the Existing Note for the Series F Preferred Shares (and the
Exiting Note shall be cancelled), (b) the Existing Preferred Shares for the
Exchanged Note and the Initial Series G Preferred Shares (and such Existing
Preferred Shares shall be cancelled), and (c) the Existing Warrants for the
Additional Series G Preferred Shares (and the Existing Warrants shall be
cancelled) (collectively, the “Exchange”). On or prior to the Closing (as
defined below), the following transactions shall occur:

 

1.1             Delivery. On the Closing Date, (a) the Company shall deliver the
Exchanged Preferred Shares and the Exchanged Note to the Holder and (b) the
Existing Securities shall be extinguished and any security interest with respect
to the Existing Note shall be released. The Exchanged Preferred Shares and the
Exchanged Note shall be issued in accordance with the instructions set forth on
the signature page of the Holder.

 



 

 

 

1.2             Other Documents. The Company and the Holder shall execute and/or
deliver such other documents and agreements as are customary and reasonably
necessary to effectuate the Amendment and the Exchange, including without
limitation, instructions to Worldwide Stock Transfer, LLC, the Collateral Agent
under the Existing Note, to release all collateral contemporaneously with the
execution of this Agreement.

 

1.3             No Additional Consideration. The parties acknowledge and agree
that the Exchanged Preferred Shares and the Exchanged Note shall be issued to
the Holder in exchange for the Existing Securities without the payment of any
additional consideration by the Holder.

 

1.4             Closing. The closing of the Exchange (the “Closing”) shall occur
on September 30, 2014 and be effective as of 11:30 A.M. ET (the “Closing Date”).

 

1.5             Waiver. Effective as of the Closing Date, the Holder hereby
waives any breach of the First Securities Purchase Agreement, the Second
Securities Purchase Agreement, the Registration Rights Agreement (as defined in
the First Securities Purchase Agreement) and the Registration Rights Agreement
(as defined in the Second Securities Purchase Agreement) with respect to which
the Holder has received written notice from the Company prior to the date
hereof.

 

2.           AMENDMENTS TO TRANSACTION DOCUMENTS.

 

2.1           Amendments to Transaction Documents; Waivers.

 

(a)        Effective as of the Closing Date, each of the Transaction Documents
(as defined in the Second Securities Purchase Agreement) are hereby amended as
follows:

 

(i)             The defined term “Preferred Shares” is hereby amended to mean,
solely for the purpose of the holder of any of the Exchanged Securities and not
any other Person, “each of the “Exchanged Preferred Shares” (as defined in the
Amendment, Waiver and Exchange Agreement)”.

 

(ii)             The defined term “Conversion Shares” is hereby amended to mean,
solely for the purpose of the holder of any of the Exchanged Securities and not
any other Person, “each of the “Exchanged Conversion Shares” (as defined in the
Amendment, Waiver and Exchange Agreement)”.

 

(iii)             The defined term “Warrants” is hereby amended to mean, solely
for the purpose of the holder of any of the Exchanged Securities and not any
other Person, “each “Exchanged Note”) (as defined in the Amendment, Waiver and
Exchange Agreement)”.

 

(iv)             The defined term “Certificate of Designations” is hereby
amended to mean, solely for the purpose of the holder of any of the Exchanged
Securities and not any other Person, “each of the “Series F Certificate of
Designations” and “Series G Certificate of Designations”) (as defined in the
Amendment, Waiver and Exchange Agreement)”.

 



 

 

 

(v)             The defined term “Transaction Documents” is hereby amended to
include the Amendment, Waiver and Exchange Agreement.

 

(vi)             The defined term “Amendment, Waiver and Exchange Agreements”
shall mean “that certain Amendment, Waiver and Exchange Agreement, dated as of
September 30, 2014, by and between the Company and the Buyer signatory thereto”.

 

3.           Representations and Warranties.

 

3.1             Holder Bring Down. The Holder hereby makes the representations
and warranties as to itself only as set forth in Section 2 of the Securities
Purchase Agreement (as amended hereby) as if such representations and warranties
were made as of the date hereof and set forth in their entirety in this
Agreement, mutatis mutandis.

 

3.2             Company Bring Down. Except as set forth on Schedule 3.2 hereto
and subject to such disclosures set forth in the Company’s filings with the
Securities and Exchange Commission prior to the date hereof and in the 8-K
Filing (as defined below), the Company hereby makes the representations and
warranties to the Holder as set forth in Section 3 of the Securities Purchase
Agreement (as amended hereby) as if such representations and warranties were
made as of the date hereof and set forth in their entirety in this Amendment,
mutatis mutandis.

 

4.           Covenants.

 

4.1             Disclosure of Transactions and Other Material Information. On or
before 9:30 a.m., New York time, on the third (3rd) Business Day following the
Closing Date, the Company shall file a Current Report on Form 8-K describing all
the material terms of the transactions contemplated by the Agreements in the
form required by the 1934 Act and attaching all the material agreements
(including, without limitation, this Agreement and the form of the Exchanged
Warrants) (including all attachments, the “8-K Filing”). From and after the 8-K
Filing, the Company shall have disclosed all material, non-public information
(if any) delivered to the Holder by the Company or any of its Subsidiaries, or
any of their respective officers, directors, employees or agents in connection
with the transactions contemplated by the Agreements.

 

4.2             Fees. The Company shall reimburse Greenberg Traurig, LLP
(counsel to the Holder), on demand, for all reasonable, documented costs and
expenses incurred by it in connection with preparing and delivering this
Agreement (including, without limitation, all reasonable, documented legal fees
and disbursements in connection therewith, and due diligence in connection with
the transactions contemplated thereby).

 

4.3             Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of the Existing Securities may be tacked
onto the holding period of each of the Exchanged Securities, and the Company
agrees not to take a position contrary to this Section 4.3. The Company agrees
to take all actions, including, without limitation, obtaining customary legal
opinions necessary to comply with the foregoing.

 



 

 

 

4.4             Trading Restrictions. During the period commencing on the
Closing Date through and including the six month anniversary of the Closing
Date, the Holder hereby agrees, severally and not jointly, for so long as the
Holder owns any Exchanged Preferred Shares, the Holder shall not, as of any time
of determination, sell any Series F Conversion Shares issued or issuable upon
conversion of any Series F Preferred Shares of the Company on any Trading Day
(as defined in the Series F Certificate of Designations) in excess of the sum of
(x) 25% of such composite aggregate dollar trading volume of the Common Stock as
reported on Bloomberg (as defined in the Series F Certificate of Designations)
trading on such Trading Day at or in excess of $1.00 as of such time of
determination and (y) 15% of such composite aggregate dollar trading volume of
the Common Stock as reported on Bloomberg ) trading on such Trading Day below
$1.00 as of such time of determination.

 

4.5             Stockholder Approval. The Company shall provide each stockholder
entitled to vote at either (x) the next annual meeting of stockholders of the
Company or (y) a special meeting of stockholders of the Company (the
“Stockholder Meeting”), which shall be promptly called and held not later than
December 15, 2014 (the “Stockholder Meeting Deadline”), pursuant to a proxy
statement filed with the SEC no later than October 30, 2014, soliciting each
such stockholder’s affirmative vote at the Stockholder Meeting for approval of
resolutions (“Stockholder Resolutions”) providing for the increase of the
authorized shares of Common Stock of the Company from 14,285,714 to 75,000,000
shares of Common Stock (such affirmative approval being referred to herein as
the “Stockholder Approval”, and the date such Stockholder Approval is obtained,
the “Stockholder Approval Date”), and the Company shall use its reasonable best
efforts to solicit its stockholders’ approval of such resolutions and to cause
the Board of Directors of the Company to recommend to the stockholders that they
approve such resolutions. The Company shall be obligated to seek to obtain the
Stockholder Approval by the Stockholder Meeting Deadline. If, despite the
Company’s reasonable best efforts the Stockholder Approval is not obtained on or
prior to the Stockholder Meeting Deadline, the Company shall cause an additional
Stockholder Meeting to be held annually thereafter at the annual meeting of
stockholders of the Company (or if no annual meeting of stockholders of the
Company is held in any given year, at a special meeting of stockholders of the
Company in such given year) until such Stockholder Approval is obtained.

 

5.           MISCELLANEOUS.

 

5.1             Effective Time. This Agreement shall be effective upon the date
each of the Company and the Holder shall have executed this Agreement (the
“Effective Time”).

 

5.2             Independent Nature of Holder's Obligations and Rights. The
obligations of the Holder under this Agreement or the other Transaction
Documents (as defined in the Series F Certificate of Designations) are several
and not joint with the obligations of any other Person (each, an “Other
Person”), and the Holder shall not be responsible in any way for the performance
of the obligations of any Other Person under any other Transaction Document or
similar agreement of any Other Person (the “Other Documents”). Nothing contained
herein or in any Other Document or any other Transaction Document, and no action
taken by the Holder pursuant hereto, shall be deemed to constitute the Holder
and such Other Persons as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holder and Other Person
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement, any Other Documents or any
other Transaction Document and the Company acknowledges that neither the Holder
nor any Other Person are acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement, any Other
Document and any other Transaction Document. The Company and the Holder confirm
that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement,
any Other Document or out of any other Transaction Documents, and it shall not
be necessary for any Other Person to be joined as an additional party in any
proceeding for such purpose.

 



 

 

 

6.             No Third Party Beneficiaries. This Amendment is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

6.1             Miscellaneous Provisions. Section 9 of the Securities Purchase
Agreement (as amended hereby) is hereby incorporated by reference herein,
mutatis mutandis.

 

6.2             Most Favored Nation. The Company hereby represents and warrants
as of the date hereof and covenants and agrees from and after the date hereof
that none of the terms offered to any Person with respect to any exchange,
consent, release, amendment, settlement or waiver relating to the class of
securities, terms, conditions and transactions contemplated hereby (each a
“Settlement Document”), is or will be more favorable to such Person than those
of the Holder and this Agreement. If, and whenever on or after the date hereof,
the Company enters into a Settlement Document, then (i) the Company shall
provide notice thereof to the Holder immediately following the occurrence
thereof and (ii) the terms and conditions of this Agreement, the Series F
Certificate of Designations, the Series G Certificate of Designations and the
Exchanged Securities (other than any limitations on conversion set forth
therein) shall be, without any further action by the Holder or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that the Holder shall receive the benefit of the more favorable
terms and/or conditions (as the case may be) set forth in such Settlement
Document, provided that upon written notice to the Company at any time the
Holder may elect not to accept the benefit of any such amended or modified term
or condition, in which event the term or condition contained in this Agreement,
the Series F Certificate of Designations, the Series G Certificate of
Designations or the Exchanged Securities (as the case may be) shall apply to the
Holder as it was in effect immediately prior to such amendment or modification
as if such amendment or modification never occurred with respect to the Holder.
The provisions of this Section 5.3 shall apply similarly and equally to each
Settlement Document.

 

[The remainder of the page is intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

  

  COMPANY:       WPCS INTERNATIONAL INCORPORATED         By:       Name:
Sebastian Giordano     Title: Chief Executive Officer

  

[Amendment, Waiver and Exchange Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  HOLDER:         HUDSON BAY MASTER FUND LTD.         By:       Name:     Title:

 

Aggregate Principal Amount of Existing Note:   $145,362         Aggregate Number
of Existing Preferred Shares:   794         Aggregate Number of Shares of Common
Stock Exercisable Under First Warrant:   772,008         Aggregate Number of
Shares of Common Stock Exercisable Under Second Warrant:   488,603        
Aggregate Principal Amount of Exchanged Note:   $794,000         Aggregate
Number of Series F Preferred Shares   5,268         Aggregate Number of Initial
Series G Preferred Shares   1,060         Aggregate Number of Additional Series
G Preferred Shares   1,028         Address for delivery of the Exchanged
Securities:   UBS Securities LLC
Attn: Patricia Godette
1000 Harbor Blvd, 5th Floor
Weehawken, NJ 07086
Tel: 201-352-3772 

 

** Using closing bid price of $0.815 [(1,260,611 (i.e. total number of warrants)
* 0.815)/1000]

 



 

 

